Citation Nr: 0500425	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  02-21 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heart 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from May 1962 to May 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.


FINDINGS OF FACT

1.  By an unappealed December 1999 decision, the Board 
decided that the claim for service connection for depression 
was not well-grounded. 

2.  Evidence submitted subsequent to the December 1999 Board 
decision is  cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim for service connection for a psychiatric disability, 
and does not raise a reasonable possibility of substantiating 
the claim. 

3.  By an unappealed May 1999 rating decision, the RO decided 
that new and material evidence had not been submitted to 
reopen a claim for service connection of diabetes.

4.  Evidence received subsequent to the May 1999 RO rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection of diabetes.  

5.  By an unappealed May 1999 rating decision, the RO denied 
service connection for heart disease. 

6.  Evidence submitted subsequent to the May 1999 RO rating 
decision is  cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim for service connection for heart disease, and does not 
raise a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a psychiatric 
disorder is not reopened.  38 U.S.C.A. §§ 7104(b), 7266 (West 
1991); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1100 
(1999); 38 C.F.R. § 3.156 (2003).  

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for diabetes is 
not reopened.  38 U.S.C.A. § 4005 (West 1982); U.S.C.A. § 
7105(c) (West 1991); 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 19.129(a), 19.192 (1984); 38 C.F.R. §§ 20.302, 
20.1103 (1998); 38 C.F.R. § 3.156 (2001).

3.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for heart disease 
is not reopened.  U.S.C.A. § 7105(c) (West 1991); 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (1998); 38 
C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While 
the VCAA does not serve as a basis to reopen a claim (unless 
new and material evidence is presented), the law does include 
the enhanced duty to notify.

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In correspondence dated in June 2001 and March 2002, the RO 
advised the veteran of the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claims, including which portion of the information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The VCAA notices contained 
no specific request for the veteran to provide any evidence 
in the veteran's possession that pertained to the claims, or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159 
(b)(1) (2003).  Nevertheless, VA asked the veteran for all 
the information and evidence necessary to reopen the claims.  
In response to the VCAA notices, the veteran indicated that 
he received all of his treatment through the Anchorage, 
Alaska VA facility.  The RO obtained the identified treatment 
records.  A generalized request for any other evidence 
pertaining to the claims would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notices 
appears not to have harmed the veteran, and it would be 
legally proper to render a decision in the case without 
further notice under the regulation.  

Additionally, the Board notes that the RO provided the 
veteran with a copy of the April 2002 rating decision and 
November 2002 Statement of the Case (SOC), which together 
provided the veteran with notice as to the evidence needed to 
reopen his claims.  The SOC provided the veteran with notice 
of laws and regulations pertinent to his claims, including 
the law and implementing regulations of the VCAA.  The Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.   

The veteran was afforded a travel board hearing before the 
undersigned Veterans Law Judge in May 2004.  The requirements 
under the law as pertains to new and material evidence claims 
have been met, and the Board will proceed with appellate 
review.  


II.  Legal Criteria

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 
209 (1999), but see Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a 
well-grounded claim).

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  In the instant appeal, the veteran's application to 
reopen his claim of entitlement to service connection for 
diabetes was initiated in October 2000.  The new definition 
of "new and material" evidence is not applicable to this 
claim.  The veteran's application to reopen his claims of 
entitlement to service connection for a psychiatric disorder 
and heart disease was initiated in February 2002.  The new 
definition of "new and material evidence" is applicable to 
these two claims.  

The rating decision and SOC show that the RO erroneously 
considered the diabetes claim under the new definition.  
Whether the Board must remand an appeal to the RO to cure a 
deficiency depends on the circumstances of the individual 
case.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  The Board finds that the error did not prejudice the 
veteran.  Regardless of the RO's decision as to whether new 
and material evidence has been submitted, the Board must make 
its own determination as to whether new and material evidence 
has been presented to reopen the claim.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  The Board will consider the 
veteran's claim under the definition applicable to his claim.
   

III.  Psychiatric Disorder

A review of the claims file reveals that the veteran's 
original claim for service connection of depression was 
denied by the RO in a January 1996 rating decision.
The veteran perfected an appeal on this issue to the Board.  
The reasons and bases portion of the March 1999 Supplemental 
Statement of the Case (SSOC) shows that the RO also 
considered whether the evidence showed that the veteran's 
diagnosed post-traumatic stress disorder (PTSD) was related 
to service.  In a December 1999 decision, the Board found 
that the veteran's claim for service connection of depression 
was not well-grounded.  The Board noted that the July 1998 VA 
examiner opined that the veteran's psychiatric disability 
(that included PTSD) flowed from his childhood experiences 
combined with post-services events without any obvious 
etiological link to service.  The veteran was notified of 
this decision and his appellate rights, but he did not appeal 
the decision to the United States Court of Appeals for 
Veterans Claims and it became final.  38 U.S.C.A. §§ 7104(b), 
7266 (West 1991); 38 C.F.R. § 20.1100 (1999).  In the April 
2002 rating decision on appeal, the RO declined to reopen the 
previously disallowed claim for service connection of a 
psychiatric disorder. 

Evidence associated with the claims file prior to the Board's 
December 1999  decision follows.  

The veteran's DD Form 214 showed that the veteran was not 
awarded any medals indicative of combat service.  The DD Form 
214 and a service personnel record (DA Form 20) noted that 
the veteran served in Germany from February 12, 1963 to May 
7, 1965.  

The service medical records showed no complaints of, 
treatment for, or diagnosis of depression during service.  On 
the Report of Medical History that accompanied the March 1965 
service separation examination report, the veteran reported a 
positive response to the question of whether he ever had or 
had now "depression or excessive worry" and "nervous 
trouble of any sort."  In the physician's summary, the 
service examiner noted that the veteran reported that he was 
previously admitted to a psychiatric hospital at the age of 
14 for one year for a "nervous breakdown."  The service 
examiner noted that there were no sequelae from this episode.  
The separation physical examination report showed that no 
psychiatric disorder was identified.  

A December 1984 VA examination report showed that on review 
of systems, the examiner indicated that the veteran's affect 
was slightly flat, but otherwise within normal limits.  No 
psychiatric disorder was diagnosed.   

VA treatment records dated from March 1994 to September 1998 
showed that the veteran was seen in the mental health clinic 
for treatment of depression.  A March 1995 record noted that 
the veteran had unresolved grief over his son's death.  

The July 1996 VA examination report showed that the veteran 
reported that the onset of his depression occurred several 
years after his discharge from service.  The examiner related 
that the veteran reported on two "'violent experiences'" 
that occurred during service.  The veteran described an 
incident in which his unit was caught in a hurricane that 
lasted for ten days.  The veteran indicated that the ship 
almost sank.  The veteran described another incident in which 
he slept outside in fifty degrees below zero weather in 
Germany.  He requested a transfer from his unit and it was 
granted.  Subsequently thereafter, his former unit was 
transferred to Vietnam and it was "wiped out."  The 
examiner provided a diagnosis of dysthymia on Axis I.   The 
examiner noted that the veteran indicated that he had a 
chronic feeling of depression for at least twenty-five years.  
The examiner commented that while the veteran complained of 
depression, "it [was] difficult to answer that diagnosis."  
The examiner indicated that the veteran had no recollection 
of any specific incident that could be the etiology of his 
depression back in the late 1960s when it first began.  

The veteran presented testimony at a local hearing before a 
Hearing Officer in August 1997.  The veteran testified that 
he did not seek treatment for his depression during service, 
but he believed that he felt then the way he felt now.  The 
veteran reported on in-service stressor events that involved 
the S.S. General M. Darby and the hurricane of April 1965 as 
well as the eradication of his former unit in Vietnam.

A June 1998 Social and Industrial Survey was conducted to 
determine whether the veteran suffered from PTSD.  The 
veteran reported on in-service stressor events that involved 
Hurricane Ida and the eradication of his former unit, 24th 
Infantry in the Mekong Valley of Vietnam.  The veteran also 
reported on a psychiatric hospitalization at the age of 12. 

A July 1998 medical evaluation (contracted through VA) from 
Dr. W.W.W. noted that the veteran was referred for diagnostic 
clarification, to include the possible presence of PTSD.  The 
veteran reported that during his psychiatric hospitalization 
at the age of 12 for eight months, he received 
electroconvulsive therapy as well as "'insulin shock'" to 
deal with his extreme depression.  The veteran indicated that 
there was little in the way of contact with mental health 
professionals until August 1988 when his son died suddenly 
resulting in a return of subjective depression of mood.  At 
that time, the veteran began to see a counselor through VA 
and he continued to sporadically see a psychiatrist to date.  
On Axis I, Dr. W.W.W. provided diagnoses of recurrent 
moderate major depression and PTSD.  On Axis II, Dr. W.W.W. 
provided a diagnosis of personality disorder, not otherwise 
specified.  In the summary, Dr. W.W.W. noted that the veteran 
had been exposed to overwhelming traumatic stressors as well 
as psychologically traumatic events.  Dr. W.W.W. concluded 
that virtually all of the veteran's psychopathology and the 
impact there from flowed from his childhood experience 
combined with adult loss, including his son's death, failing 
health, etc., without any obvious etiological link to his 
period of military service.  

The Board's December 1999 decision shows that the Board found 
that the veteran's claim was not well-grounded on the basis 
that there was an absence of competent evidence of a nexus 
between the veteran's current depression and service.  

Evidence associated with the claims file after the Board's 
December 1999 decision follows.

In a February 2002 statement, the veteran described his 
service experiences, including the hurricane, the eradication 
of his former unit, and his receipt of disciplinary action.

VA treatment records dated from April 1999 to November 2002 
noted no medical findings that related to a psychiatric 
disorder.  

At a travel board hearing held in May 2004, the veteran 
presented testimony on the previously described stressor 
events.  The veteran also testified that his receipt of 
disciplinary action was a stressor event.  

The Board finds that the veteran's February 2002 statement 
and testimony and VA treatment records do not constitute new 
and material evidence.  The veteran's statements are 
cumulative and redundant of evidence of record at the time of 
the last prior final denial of the claim.  38 C.F.R. § 3.156 
(2003).  The VA treatment records are new but not material as 
they do not relate to an unestablished fact necessary to 
substantiate the claim-that is, that the veteran's currently 
diagnosed psychiatric disorder is related to his military 
service.  Id.  Accordingly, having determined that new and 
material evidence has not been submitted, the claim is not 
reopened.


IV.  Diabetes

A review of the claims file reveals that the veteran's 
original claim for service connection of diabetes was denied 
by the RO in an April 1985 rating decision.  In a letter 
dated in April 1985, the RO advised the veteran of the denial 
of service connection and notified the veteran of his 
appellate rights.  The veteran, however, did not appeal the 
decision and it became final.  38 U.S.C.A. § 4005 (West 
1982); 38 C.F.R. §§ 19.129(a), 19.192 (1984).   In a May 1999 
rating decision, the RO declined to reopen the previously 
disallowed claim for service connection of diabetes mellitus.  
In a letter dated in June 1999, the RO advised the veteran of 
the decision and notified the veteran of his appellate rights 
and forwarded a copy of the decision.  The veteran, however, 
did not appeal the decision and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

Evidence associated with the claims file prior to the RO's 
May 1999 rating decision follows.  

The service medical records showed no complaints of, 
treatment for, or diagnosis of diabetes during service.  The 
March 1965 separation physical examination report showed that 
the veteran's heart and vascular system were clinically 
evaluated as normal.  

Private treatment records dated from January 1983 to January 
1985 from Dr. R.H. showed that the veteran was first 
diagnosed with diabetes in 1983. 

A December 1984 VA examination report noted a diagnosis of 
adult onset diabetes.   

VA treatment records dated from March 1994 to November 1998 
noted treatment for diabetes and complications associated 
with diabetes.  

The May 1999 rating decision shows that the RO decided that 
evidence submitted essentially duplicated evidence that was 
previously considered and was merely cumulative or redundant.  
The RO found that the evidence did not show that the 
veteran's diabetes developed in service or to a compensable 
degree within one year of separation from service, or that it 
was due to any peculiarity or unusual circumstance of 
military service.  

Evidence associated with the claims file after the RO's May 
1999 rating decision follows.

VA treatment records dated from April 1999 to November 2002 
noted treatment 
for diabetes and complications associated with diabetes.

At a travel board hearing held in May 2004, the veteran 
testified that he believed that he was exposed to Agent 
Orange during basic training at Fort Leonard Wood, Missouri.  
The veteran testified that he was advised that it was 
probable that he had diabetes for years before he was 
diagnosed with the disorder.  The veteran indicated that no 
doctor advised him that his diabetes could be related to his 
military service.  

The Board finds that the VA treatment records and testimony 
do not constitute new and material evidence.  The VA 
treatment records are cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim-which showed treatment for diabetes and 
complications associated with diabetes.  38 C.F.R. § 3.156 
(2001).  The veteran's testimony is new but not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.  

The credibility of the veteran's belief that he was exposed 
to Agent Orange during basic training and the veteran's 
contention that a physician advised him that his diabetes 
existed for some period before it was finally diagnosed, is 
presumed.  His testimony, however, does not establish that he 
was in fact exposed to Agent Orange during basic training.  
His testimony does not establish that a physician linked his 
diabetes to service.  As such, the veteran's testimony is not 
so significant when considered with the evidence previously 
assembled.  Accordingly, having determined that new and 
material evidence has not been submitted, the claim is not 
reopened.


V.  Heart Disease

A review of the claims file reveals that the veteran's 
original claim for service connection of heart disease was 
denied by the RO in a May 1999 rating decision.  
In a letter dated in June 1999, the RO advised the veteran of 
the decision and notified the veteran of his appellate rights 
and forwarded a copy of the decision.  The veteran, however, 
did not appeal the decision and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).  

Evidence associated with the claims file prior to the RO's 
May 1999 rating decision follows.  

The service medical records showed no complaints of, 
treatment for, or diagnosis of heart disease during service.  
The March 1965 separation physical examination report showed 
that the veteran's heart and vascular system were clinically 
evaluated as normal.  

Private treatment records dated from January 1983 to January 
1985 from Dr. R.H. noted treatment for the onset of diabetes 
and hypertension.  

A December 1984 VA examination report noted a diagnosis of 
adult onset diabetes and hypertension.   

VA treatment records dated from March 1994 to November 1998 
showed that the veteran suffered an acute lateral myocardial 
infarction in July 1994.  Thereafter, the treatment records 
noted diagnoses of congestive heart failure, coronary artery 
disease, cardiomyopathy, arteriosclerotic heart disease, and 
hypertensive cardiovascular disease.  

A November 1998 VA examination report showed that the 
examiner commented that the veteran was significantly 
disabled secondary to severe heart disease and insulin 
dependent diabetes with diabetic retinopathy and diabetic 
neuropathies.   

The May 1999 rating decision shows that the RO found that the 
veteran's heart disease neither occurred in nor was caused by 
service, nor was it the result of any peculiarity or unusual 
circumstance of military service.  The RO also found that the 
veteran's heart disease did not develop to a compensable 
degree within one year of separation from service.

Evidence associated with the claims file after the RO's May 
1999 rating decision follows.

In a February 2002 statement, the veteran indicated that in 
about April 1963, he was rushed to the hospital with severe 
chest pains, but hours later they subsided and he returned to 
duty.     

VA treatment records dated from April 1999 to November 2002 
noted treatment for diagnosed coronary artery disease, 
cardiomyopathy, hypertension, and congestive heart failure.

At a travel board hearing held in May 2004, the veteran 
testified that he believed that his heart disease was 
secondary to his diabetes.  The veteran testified that he 
recalled one incident during service in which he had a 
"heart problem" but it only lasted about "a half an hour 
or so."  

The Board finds that the veteran's February 2002 statement 
and testimony and VA treatment records do not constitute new 
and material evidence.  The VA treatment records are 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial of the claim-which 
showed treatment for heart disease.  38 C.F.R. § 3.156 
(2003).  The veteran's statements and testimony do not raise 
a reasonable possibility of substantiating the claim when 
considered with previous evidence of record that showed no 
complaints of, treatment for, or diagnosis of heart disease 
during service.  Id.  The veteran's testimony also does not 
raise a reasonable possibility of substantiating the claim 
because as a layman, he is not competent to offer opinions on 
medical causation and the Board may not accept unsupported 
lay speculation with regard to medical issues.  Id.; Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, 
having determined that new and material evidence has not been 
submitted, the claim is not reopened.


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a psychiatric 
disorder is not reopened.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for diabetes is 
not reopened

New and material evidence having not been submitted, the 
claim of entitlement to service connection for heart disease 
is not reopened.



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


